DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgements
This communication is in response to:
Request for continued examination filed on 11/30/2021.

The amendments filed on 11/30/2021 have been entered.
Applicant’s arguments on pages 1-5 of the Remarks filed on 11/30/2021 are considered. The 35 U.S.C 103 rejections previously set forth in the Office Action mailed on 09/20/2021 are withdrawn.
Applicant filed a Terminal Disclaimer on 12/23/2021, therefore the claim rejections under the Non-Statutory Double Patenting set forth in the last office action, which was mailed on 09/20/2021, have been withdrawn.


Reasons for Allowance
Claims 11-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


(US 2015/0026114 A1) issued to Triff, hereinafter as “Triff.
(US 2012/0207075 A1) issued to Nagaraj et al., hereinafter as Nagaraj.
(US 6,848,107 B1) issued to Komine et al., hereinafter as Komine.
 
The following is a statement of reasons for the indication of allowable subject matter. 
Triff teaches associating an ingestion pipe with the notification channel, wherein the system  automatically extracts  data from data sources in various formats through source channels and loading data to plurality of target databases through connector including generating target for all tables for the processed target data.  Further, the reference discloses identifying new file data in the new file wherein the system can automatically identify data in a plurality of data source to that of identifying file data in the file, and then assigning a pipe of the one or more pipes to the new file data for the pipe to retrieve the new file data and direct the new file data to a first target table, wherein the reference in FIG. 8 illustrates a file diagram or structure of target data processed by the file processing module as data of a certain file type is processed and presented using the structure of tables , wherein extracting data from data sources and loading this data into target databases though connectors, i.e. pipes, for which the processed data from these data sources is then stored in a table.
	Additionally, the reference to Nagaraj teaches receiving notifications via a notification channel associated with a database source, the receiving comprising polling a first file queue to determine whether any new files have been committed to the first file queue since a last time the first file queue was polled, wherein the reference discloses a file ingestion system (FIS) within or in communication with the broadcast network which may provide an interface that content providers can use to notify the broadcast system of new files (e.g. data files, files containing datagram packets) to broadcast.  Further, the reference discuses that FIS system periodically listens to a designated datagram port for the requested datagram to manage the 
However, none of the above prior arts, individually or in combination, disclose that after determining that a new file has been added to the database source and a corresponding notification has been received via the notification channel, wherein the new file data is identified and retrieved; that the file ingestion system provides a second file queue that corresponds to a second target table, the second target table different than the first target table associated with the first file queue, the first file queue corresponding to a first account and the second file queue corresponding to a second account.
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/29/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162

/Hares Jami/Primary Examiner, Art Unit 2162